Citation Nr: 1627342	
Decision Date: 07/08/16    Archive Date: 07/14/16

DOCKET NO.  09-45 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) and death pension benefits.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


WITNESS AT HEARING ON APPEAL

The Appellant



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to November 1969.  He died in 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 Administrative decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi, which declined to reopen the Appellant's claim of entitlement to DIC and death pension benefits.  A Travel Board hearing was held at the RO in March 2011 before the undersigned Acting Veterans Law Judge (VLJ) and a copy of the hearing transcript has been added to the record.

In a January 2014decision, the Board reopened the Appellant's claim of entitlement to DIC and death pension benefits and denied this claim on the merits.  The Appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a December 2014 order, the Court remanded this case to the Board pursuant to the terms of a Joint Motion for Remand (JMR).  In July 2015, pursuant to the JMR, the Board remanded this appeal to the Agency of Original Jurisdiction (AOJ) (in this case, the RO) for further development.

This appeal was processed using the Virtual VA (VVA) and Virtual Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this Appellant's case should take into consideration the existence of these electronic records.

The Board notes that, in June 2014, the Appellant's service representative attempted to revoke its power of attorney to represent her before VA.  Having reviewed the June 2014 statement, the Board finds that it is insufficient to revoke a power of attorney to represent claimants before VA.  See 38 C.F.R. § 14.631 (2015). The service representative was notified of the deficiencies in its attempted revocation of the power of attorney in May 2015 correspondence from the Board.  There is no record of a response.  In October 2015, a different service representative, The American Legion, submitted an Informal Hearing Presentation (IHP) in support of the Appellant's claim.  In May 2016, the Appellant was sent a representative clarification letter.  The letter was sent to the Appellant's correct mailing address, but was returned to VA as undeliverable.  As such, the Board finds that Mississippi State Veterans Affairs Board continues to represent the Appellant before VA.  See also 38 C.F.R. § 20.608 (2015).  Mississippi State Veterans Affairs Board is advised that, if it wants to withdraw from representing the Appellant, then it needs to follow the procedures outlined in § 20.608.  Id.


FINDING OF FACT

The Appellant and Veteran did not cohabitate continuously from the date of marriage until the date of his death and their separation was not without fault on the part of the Appellant.  


CONCLUSION OF LAW

Entitlement to DIC and death pension benefits is not warranted.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.53, 3.152, 3.159 (2015).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Appellant's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a Veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are particular notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation of the part of VA to conduct a pre-decisional adjudication of the claim prior to providing § 5103(a)-compliant notice.

The Board notes that the Appellant was not informed specifically of the conditions for which service connection was in effect at the time of the Veteran's death.  Based on a review of the Appellant's own statements, the Board finds that she had actual knowledge of the conditions for which service connection was in effect at the time of the Veteran's death.  See Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007) (finding that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what is necessary to substantiate a claim).  Accordingly, the Board finds that adjudication of the currently appealed claims is not prejudicial to the Appellant.

In this case, the notification obligation in this case was accomplished by way of a letter from the RO to the Appellant dated in January 2011.  Although the letter was not sent prior to initial adjudication of her claim, this was not prejudicial to the Appellant, as the claim was readjudicated and a supplemental statement of the case (SSOC) was promulgated in February 2011.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  Further, no argument has been advanced that there exists any error in the accomplishment of the duty to notify.  Based on the communications sent to the Appellant and her representative over the course of this appeal, she clearly has actual knowledge of the evidence she is required to submit in this case and, based on her contentions as well as the communications provided to her by VA, it is reasonable to expect that she understands what is needed to prevail.  

As to VA's duty to assist, the Board finds that all necessary development has been accomplished to the extent possible and appellate review may proceed without prejudice to the Appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Appellant testified at a hearing at the RO before the undersigned in March 2011.  Neither the Appellant nor her representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue addressed in this decision, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of her appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In March 2016, the Federal Circuit ruled in Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016) that a Bryant hearing deficiency was subject to the doctrine of issue exhaustion as laid out in Scott, 789 F.3d at 1375.  Because the Appellant has not raised a potential Bryant problem in this appeal, no further discussion of Bryant is necessary.  

The Board is also satisfied as to substantial compliance with its July 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included readjudicating the claim which was accomplished in the August 2015 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

Having reviewed the claims file, the Board finds that there is no indication in the record that there is any additional relevant evidence which is not part of the claims file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that VA's duty to notify and duty to assist have been satisfied. 

Laws & Regulations

The requirement that there must be continuous cohabitation from the date of marriage to the date of death of the Veteran will be considered as having been met when the evidence shows that any separation was due to the misconduct of, or procured by, the Veteran without the fault of the surviving spouse.  Temporary separations which ordinarily occur, including those caused for the time being through fault of either party, will not break the continuity of the cohabitation.  38 C.F.R. § 3.53(a).  

The statement of the surviving spouse as to the reason for the separation will be accepted in the absence of contradictory information.  If the evidence establishes that the separation was by mutual consent and that the parties lived apart for purposes of convenience, health, business, or any other reason which did not show an intent on the part of the surviving spouse to desert the Veteran, the continuity of the cohabitation will not be considered as having been broken.  State laws will not control in determining questions of desertion; however, due weight will be given to findings of fact in court decisions made during the life of the Veteran on issues subsequently involved in the application of this section.  38 C.F.R. § 3.53(b).  

Factual Background & Analysis

The Appellant contends that she married the Veteran in 1976 and believes that she should be recognized as his surviving spouse.  The Appellant testified that, like any marriage, there were ups and downs but they had three children together and they were living together at his mother's house when the Veteran died in 1989.  

Concerning the Appellant's contentions and testimony, while she is competent to provide evidence regarding her personal experiences, any such assertions must be weighed against other contradictory or inconsistent statements and objective evidence of record.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006); Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000).  In this regard, the Board notes that the Appellant has given vague, inconsistent, and contradictory statements concerning the circumstances of her marriage to the Veteran and the status of their cohabitation prior to his death.  This raises serious doubts as to her ability to provide accurate and reliable information and reflects negatively on her credibility.  

The evidence shows that the Veteran died in April 1989 due to cardiorespiratory arrest.  At the time of his death, the Veteran lived with his mother in Pharr, Texas.  The Certificate of Death showed the Veteran's residence was the same address as his mother and indicated that he was divorced.  The Veteran's mother paid for his burial expenses and subsequently was reimbursed by VA for these expenses.  

Moreover, on her original application for DIC benefits in May 1989, the Appellant indicated that she was the Veteran's "ex-wife" and reported that she lived in Mission, Texas.  In response to the RO's request for additional information, the Appellant reported in a letter dated in June 1989 that she "thought we were divorced when I filed for my children's benefits, but was never legally divorced although we were separated briefly at the time of his death."  

In a letter received in July 1989, the Appellant provided vague and somewhat disjointed information about her marital relationship with the Veteran.  She reported that they lived in Mission, Texas, prior to their marriage but she moved to Florida for a while after she was released from the hospital where she was treated for a nervous breakdown in 1975.  "From then on I was not sure about the years he went to jail but till he died he had just gotten out maybe not just then but I think it was about 7 to 8 months."  She went on to report that "we did intend to live with each other for the rest of our lives."  

The record evidence also includes a copy of a Motion to Dismiss ("Motion") from the District Court of Hidalgo County which was received in July 1989.  The Motion was filed with the District Court of Hidalgo County in July 1977 in response to a petition filed by the Veteran for Reciprocal Support Action.  The basis for the motion was that the Appellant had returned to the court's jurisdiction.  The Motion also indicated that the children lived with the Veteran.  

In a letter received in July 1989, the Veteran's mother reported that, while the Appellant and her son were married, they did not live together and her son lived at home with her.  She reported that the Appellant had her own life and lived on her own.  

In a letter received in March 1995, the Appellant reported that the only time they (she and the Veteran) were separated was when he was incarcerated.  

On an application for DIC benefits received in October 2000, the Appellant reported that she and the Veteran were never separated for more than a week and she could not recall the specific dates of their separations.  The Appellant reported that she and the Veteran lived together as husband and wife at his mother's house from 1967 to 1969, in Mission, Texas, from 1972 to 1978, and in Edinburgh, Texas, from 1979 to 1988.  In her July 1989 letter, the Appellant reported that the Veteran was incarcerated from 1969 to 1971 and from 1972 to 1975.  

The Board notes that, while the Appellant asserted that she and the Veteran lived together nearly continuously since 1969, a review of the evidence of record does not show that the Veteran ever reported that he lived at any of the addresses listed by the Appellant on her October 2000 application for VA benefits.  That is, the Veteran reported his mother's home address in Pharr, Texas, as his address for VA educational benefits in March 1976.  He also reported that he lived in Lovelady, Texas, on VA Enrollment Certifications in October 1979 and February 1980.  The record also showed the Veteran had a Post Office Box address in McAllen, Texas, when he was receiving education benefits in 1970.  

At the Board hearing in March 2011, the Appellant offered vague and non-specific information concerning her marriage to the Veteran.  She testified that they were separated "maybe two or three weeks" prior to his death and they lived together at his mother's house after he was released from a hospital shortly before his death.  

In this case, while the Appellant contends that she and the Veteran lived together nearly continuously from the date of their marriage to the date of his death in 1989, it is evident from a review of the evidence that this was not the case.  While the evidence shows that the Veteran and Appellant were married in March 1976, the letter from the Veteran's mother as well as the information provided by the Appellant in connection with her original claim in 1989 indicated she and the Veteran did not cohabitate and they lived apart for most, if not all, of their years of marriage.  Thus, the evidence does not support a finding of continuous cohabitation.  Concerning the Appellant's testimony in March 2011 that she and the Veteran lived at his mother's house immediately prior to his death, the information provided by his mother in July 1989 clearly contradicts that assertion.  Rather, the evidence shows that the Appellant lived in Mission, Texas, at the time of the Veteran's death.  Finally, the Board finds that the Appellant's assertion that she lived with the Veteran continuously up until the time of his death but she believed that they were divorced when she filed her original claim in 1989 is not logical or rational.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board also properly may consider internal inconsistency of the statements, facial plausibility, and consistency with other evidence submitted on behalf of the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  Here, the Board finds the Appellant is not a reliable historian and her contentions that she and the Veteran lived together continuously until his death simply are not credible.  Accordingly, the Board finds that the Appellant's assertions and testimony are of no probative value and assigns this evidence no evidentiary weight.  

The Board also has considered the various letters concerning the marital relationship between the Veteran and the Appellant from friends and family members, including the Appellant's two brothers, a sister, and a neighbor.  These letters did not provide any detailed or specific information other than to assert that the Appellant and Veteran were married and had children together.  A letter from a neighbor, received in July 1989, indicated that the Appellant and Veteran lived "periodically on & off" since 1969.  It is evident, however, that the neighbor had little actual knowledge of the Appellant or the Veteran's marital history, as she did not know any of their prior addresses or how many children they had.  

In October 2000, the Appellant's sister reported that the Appellant and the Veteran lived together as husband and wife until he passed away.  Although her sister indicated that she saw the Appellant often and talked with her on the phone, she reported that she saw the Veteran only "once in a while at family get togethers."  Statements from the Appellant's two brothers, received in April and May 2011, similarly were vague and indicated only that the Appellant was married to the Veteran and that they were together until his death.  Conspicuously absent from any of the letters from the family members was any description of their observations or interactions with the Veteran during his lifetime.  One brother reported that he recalled going over to "his sister's" house to pick up the children because "their parents" were still at work.  The Board notes, however, that the Appellant asserted in October 2000 that the Veteran "never worked."  The same brother also reported that his sister (the Appellant) would come by their parents' house to pick up the children and she sometimes would stay and talk with their mom for awhile.  Again, there was no mention that the Veteran ever stopped by to pick up the children or that he was ever with his sister (the Appellant) when she came by to visit.  It seems reasonable to expect that, if the Appellant and Veteran lived together for their entire marriage, then her family members would have been able to provide a more detailed description of the Veteran and their interactions with him during his lifetime.  That the Appellant's family members offered no specific details or information other than the Veteran and the Appellant were married and had children undermines the probative value of these lay statements, especially when considered with the statement from the Veteran's mother and the Appellant's initial description of their marital status in 1989.  Thus, the Board declines to assign these lay statements from the Appellant's neighbor, her two brothers, and her sister any evidentiary weight.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

In summary, the Board finds that the preponderance of the evidence shows that the Appellant and Veteran did not cohabitate continuously during their marriage and the Appellant was not without fault for any period of separation.  Thus, the Appellant's claim is denied.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Entitlement to DIC and death pension benefits is denied.  



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


